 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL MCNEIL,                                  Case No. 1:19-cv-01257-DAD-HBK
12                       Plaintiff,                    ORDER REFERRING CASE TO
                                                       POSTSCREENING ADR AND STAY OF
13           v.                                        CASE FOR 60 DAYS
14    KIRAN TOOR, et al.,
15                       Defendants.
16

17

18

19          Plaintiff Michael McNeil is a state prisoner proceeding pro se in this civil rights action
20   brought under 42 U.S.C. § 1983. (Doc. No. 1). As set forth in the screening order, the Court has
21   found that Plaintiff’s complaint states a medical deliberate indifference against defendants Toor,
22   Virk, Shwe, and Longia. (Doc. No. 10). Defendants answered the complaint on April 10, 2020.
23   (Doc. No. 15).
24          Defendants moved on May 24, 2021 to extend the dispositive motion deadline. (Doc. No.
25   41). The Court deferred ruling on that motion until outstanding discovery disputes were resolved.
26   (Doc. No. 42). The discovery impasse was effectively resolved by the Court’s Order entered this
27   same day granting Plaintiff’s motion to compel.
28
                                                       1
 1          The Court refers all civil rights cases filed by pro se inmates to Alternative Dispute

 2   Resolution (ADR) to attempt to resolve such cases more expeditiously and less expensively. In

 3   appropriate cases, defense counsel from the California Attorney General’s Office have agreed to

 4   participate in ADR. No claims, defenses, or objections are waived by the parties’ participation.

 5          Attempting to resolve this matter through settlement would save the parties the time and

 6   expense of litigating dispositive motions. The Court therefore STAYS this action for 60 days to

 7   allow the parties to investigate Plaintiff’s claims, meet and confer, and participate in an early

 8   settlement conference. The Court presumes that all post-screening civil rights cases assigned to

 9   the undersigned will proceed to a settlement conference. However, if, after investigating

10   Plaintiff’s claims and meeting and conferring, either party finds that a settlement conference

11   would be a waste of resources, the party may opt out of the early settlement conference. If either

12   party opts out or the settlement is unsuccessful the Court will enter a modified scheduling order to

13   file dispositive motions.

14          Accordingly, it is ORDERED:

15          1.      This action is STAYED for 60 days to allow the parties an opportunity to settle

16   their dispute. No pleadings or motions may be filed in this case during the stay. The parties shall

17   not engage in further discovery beyond Defendant’s production of the documents specified in the

18   Court’s Order entered this same day granting Plaintiff’s motion to compel (Doc. No. 25).

19          2.      Within 30 days from the date of this Order, the parties shall file a notice if they

20   object to proceeding to a settlement conference or if they believe that settlement is not currently
21   achievable. If either party objects to a settlement conference the Court will set a new

22   deadline to file dispositive motions.

23          4.      After expiration of the objection period, by separate Order, the Court will assign

24   this matter to a United States Magistrate Judge, other than the undersigned, for conducting the

25   settlement conference.

26          5.      If the parties reach a settlement prior to the settlement conference, they SHALL
27   file a Notice of Settlement as required by Local Rule 160

28
                                                        2
 1            6.       The Clerk of Court shall serve Deputy Attorneys General Kelli Marie Hammond

 2   and Steven Edward Vong, and Supervising Deputy Attorney General Lawrence Bragg, with a

 3   copy of Plaintiff’s complaint (Doc No. 1); the Court’s screening Order and (Doc No. 10) and this

 4   Order.

 5            7.       The parties are obligated to keep the Court informed of their current addresses

 6   during the stay and the pendency of this action. Changes of address must be reported promptly in

 7   a Notice of Change of Address. See Local Rule 182(f).

 8

 9
     Dated:        July 8, 2021
10                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
